Mr. Justice Carnes delivered the opinion of the court. 3. Intoxicating liquobs, § 260*—what are considered as adjudicated matters in equity proceedings to subject rented saloon premises to judgment against saloon keeper. In equity proceedings to subject premises rented for saloon purposes to the payment of a judgment against the saloon keeper, as provided in section 10 of the Dramshop Act (J. & A. T 4610), the facts as to sales of liquor and consequent damages to the complainant are considered adjudicated in the common-law suit, and cannot be controverted in the equity suit. 4. Intoxicating iiqttobs, § 260*—what must be proved in equity proceedings to subject rented saloon premises to judgment against saloon keeper. In equity proceedings to subject premises rented for saloon purposes to the payment of a judgment against the saloon keeper, as provided in section 10 of the Dramshop Act (J. & A. 1f 4610), the proof must show that the saloon keeper was selling intoxicating liquor in the premises of the owner at the time in question. 5. Intoxicating liquors, § 260*—when decree in equity proceedings to subject premises rented for saloon purposes to judgment against saloon keeper is erroneous. In equity proceedings to subject premises rented for saloon purposes to the payment of a judgment against the saloon keeper, as provided by section 10 of the Dramshop Act (J. & A. H 4610), where the holder of a trust deed was made a party, and the decree provided for a sale subject to the lien “for the payment of so much money as may be unpaid on the note secured thereby,” held that such decree improperly left the holders of the incumbrance without remedy as to any lien provided in case the trustee should be compelled to pay taxes, expenses of foreclosure and other sums secured or provided in the trust deed.